DETIALED ACTION
Acknowledgements
This Office Action addresses U.S. Application No. 16/997,059. Based upon a review of the instant application, the actual filing date of the instant application is August 19, 2020. Since the instant application was filed after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this proceeding.
The instant application is a reissue application of U.S. Patent No. 10,567,132 (“the ‘132 Patent”). The ‘132 Patent matured from U.S. Patent Application 15/306,304, filed as a National Stage entry on October 24, 2016 of PCT/KR2015/001173 filed on February 5, 2015.
Since the effective filing date of the instant application is on or after March 16, 2013, the instant application is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘132 Patent is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Applications
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The error statement in the declaration is improper. A proper error statement should identify a single word, phrase, or expression in the specification or original claim and how it renders the original patent wholly or partly inoperative or invalid. See MPEP 1414(II)(B). It is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See MPEP 1414(II)(C).

Claims 1-8 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Recapture
Claims 1-8 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
 (2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
 (3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

As per step 1, the Examiner finds the reissue claims are broader than the original patent claims in that the original claims required the duration information to correspond to a duration a small cell base station transmitting a discovery signal was in a deactivated state. Reissue claims 1 and 8 recite the duration relates to the transmission period of the discovery signal which entirely removes the limitation regarding the length of the deactivated state of the small cell base station.  

As per step 2, the Examiner finds the broadened aspects mentioned above to be surrendered subject matter in the original prosecution. The limitation regarding the duration information was added to the independent claims to bring them in condition for allowance based on the Examiner indicating that limitation was allowable when the limitation appeared in certain dependent claims. See the non-final Office action mailed February 20, 2019 and the Applicant’s response thereto filed on May 17, 2019.

As per step 3, MPEP 1412.02 recites in part, “If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 may be proper.” Here the limitation regarding the information on the number of subframes the base station transmitting the discovery signal has been in the deactivated state has been completely removed, therefore the recapture rejection is proper.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit circuitry in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Indefinite/unclear limitations
Regarding independent claims 1 and 8, the last limitation in these claims recites in part, that the information on the duration includes a number of subframes during which the has been transmitted in the deactivated state. The limitation is unclear because the specification indicates the configuration information is transmitted prior to the receiving the discovery signal. For example, see the instant specification at lines 26-29 of column 11, wherein it states the terminal performs the measurement according to the configuration information. This limitation is also specifically recited in claims 1 and 8. Therefore, the information on the duration should relate to the number of subframes during which the discovery signal will be sent and not the number of subframes the discovery signal has been sent. Appropriate correction is required.
Claims 2-7 are rejected based on their dependence on claim 1.
Pursuant to MPEP 2173.06, the Examiner will interpret the claims as they recite the “will be sent” language described above.

Product and process in the same claim
	Claim 8 is also indefinite for claim both a product and a process in the same claim. Claim 8 initially recites a terminal comprising a receiver and a control unit circuitry, then recites a series of steps regarding the receiving configuration 
“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”

112-6th paragraph related 112-2nd paragraph rejections
 
Regarding claim 8, the claim limitation “a control unit circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner is unable to locate structure for performing the claimed function of measuring the discovery signal. A control unit is generally mentioned at lines 23-25 of column 14, however there is no indication of what structure the control unit would comprise and there is no specific algorithm disclosed for measuring the discovery signal.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (U.S. Pub. No. 2015/0092768 hereinafter “Ng”).
Referring to claim 1, Ng teaches a method by which a terminal measures a discovery signal, the method comprising: 

“The UE includes a transceiver configured to receive a discovery reference signal (DRS) occasion from at least one transmission point. The DRS occasion comprising a set of consecutive DRS sub-frames. The UE also includes processing circuitry configured to: in response to detecting a physical cell identity (PCID) of a Primary Synchronization Signal (PSS)/Secondary Synchronization Signal (SSS)/Cell-Specific Reference Signal (CRS) that is the same as a reference PCID for a configured Channel State Information-Reference Signal (CSI-RS) resource, the processing circuitry attempts to detect or measure the CSI-RS using the timing obtained from the PSS/SSS/CRS…” See Abstract. 
receiving the discovery signal including a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Cell Specific Reference Signal (CRS) from a Secondary Cell (SCell) in a deactivated state; 
Ng teaches a UE receiving a discovery signal occasion (i.e. a discovery signal). Ng discloses, “The UE includes a transceiver configured to receive a discovery reference signal (DRS) occasion from at least one transmission point.” See ¶ 4. Ng further teaches, “A discovery reference signal (DRS) occasion 500 of a cell or TP is defined as a set of consecutive DRS sub-frames (N sub-frames), transmitted periodically by eNB 103 or FBS 160, where each DRS sub-frame contains at least one of: PSS, SSS, CRS and, if configured, CSI-RS.” See ¶ 104. Ng also teaches the discovery signal may be sent from a secondary cell (Scell) in a deactivated state. Ng discloses, “Certain embodiments provide, for all methods of CSI-RS detection configuration, support for on-demand measurement report request to allow the network the flexibility to obtain an up-to-date measurement report in a timely manner, such as for deciding if a cell that has been in dormant state, but is still transmitting the discovery signal, should be turned on or not.” See ¶ 150. Ng also teaches, “Embodiments of the presen disclosure enhance cell detection, load shifting between cells, and dual connectivity Scell activation/deactivation.” See ¶ 218.
measuring the discovery signal from the SCell in the deactivated state based on a reference discovery signal;
Ng teaches the UE comprises circuitry for measuring received discovery signal based on a reference discovery signal. Ng discloses, “The UE also includes processing circuitry. The processing circuitry is configured to: …perform DRS measurement according to the DRS configuration information to determine a reference signal received power (RSRP) of the at least one transmission point, and transmit, via the transceiver, a report of the DRS measurement.” See ¶ 4.
receiving, from a base station that has formed a Radio Resource Control (RRC) connection, a measurement configuration information associated with the discovery signal and information on a duration of transmitting the discovery signal in the deactivated state of the SCell,
Ng discloses receiving configuration messages via UE-dedicated RRC signaling. Ng teaches, “In certain embodiments, for all methods of CSI-RS detection configuration, configuration messages are delivered in a UE-dedicated RRC signaling." See ¶ 148. Ng further discloses receiving information on a duration of transmitting the discovery signal. Ng teaches, “The DRS timing configuration can indicate the first sub-frame of DRS occasions (i.e. SFn). DRS timing configuration can also include duration information or the number N.” See ¶ 107.
wherein the measurement configuration information is received before receiving the discovery signal,
Ng teaches the configuration information is received and then the measurements are performed according to the configuration information. See ¶ 4. Ng states, “The processing circuitry is configured to: receive DRS configuration information… …perform DRS measurement according to the DRS configuration information…”.
wherein the measurement configuration information includes information as to whether a CSI-RS is present,
Ng further teaches, “In a fifth option, the network explicitly indicates a presence of CSI-RS in SFn, by higher layer signaling, such as RRC. See ¶ 108. Ng teaches, “For example, a DRS configuration can include information such as:… 4) timing offset that indicates the CSI-RS sub-frame location within the DRS occasions wherein the information is only present if CSI-RS is configured as DRS and the information may not be needed if CSI-RS is assumed present in every DRS sub-frame.” See ¶ 188.
wherein the CRS is received only in a predetermined number of continuous subframes including a subframe in which the PSS and SSS are transmitted, 
Ng teaches the CRS in predetermined continuous locations including a subframe with PSS and SSS. See figure 7 noting the subframe diagrams from Cell/TP 2 in the bottom figure. Ng also teaches, “In another option, the eNB 103 transmits the CRS and, if configured, the CSI-RS, in multiple sub-frames of a DRS occasion, such as 5 ms or 6 ms of consecutive sub-frames (in the DRS occasion 710 in FIG. 7 for FDD and in the DRS occasion 810 in FIG. 8 for TDD).”
wherein predetermined number of continuous subframes is configured to be equal to or smaller than five, but more than one, and 
Ng teaches the CRS in predetermined 5ms of continuous subframes. See figure 7 noting the subframe diagrams from Cell/TP 2 in the bottom figure. Ng also teaches, “In another option, the eNB 103 transmits the CRS and, if configured, the CSI-RS, in multiple sub-frames of a DRS occasion, such as 5 ms or 6 ms of consecutive sub-frames (in the DRS occasion 710 in FIG. 7 for FDD and in the DRS occasion 810 in FIG. 8 for TDD).”
wherein the information on the duration of transmitting the discovery signal in the deactivated state of the SCell includes a number of subframes during which the discovery signal will be transmitted in the deactivated state of the SCell.
Ng discloses the information on the duration of transmitting the discovery signal include the number of subframes during which the discovery signal has been transmitted. Ng teaches, “For example, a DRS configuration can include information such as: 1) the starting sub-frame of DRS occasions and duration of DRS occasions (e.g. 1, 2,…, 5 ms or sub-frames)…”.

claim 2, Ng teaches the method of claim 1 (as shown above), wherein the PSS and SSS are received only in one subframe of one frame. See figure 7 noting the subframe diagrams from Cell/TP 2 in the bottom figure.

Referring to claim 3, Ng teaches the method of claim 1 (as shown above), wherein the CRS is received, at least, in the same subframe as that for the PSS and SSS. See figure 7 noting the subframe diagrams from Cell/TP 2 in the bottom figure.

Referring to claim 5, Ng teaches the method of claim 1 (as shown above), wherein the discovery signal further includes a Channel State Information Reference Signal (CSI-RS). 
Ng teaches, “A discovery reference signal (DRS) occasion 500 of a cell or TP is defined as a set of consecutive DRS sub-frames (N sub-frames), transmitted periodically by eNB 103 or FBS 160, where each DRS sub-frame contains at least one of: PSS, SSS, CRS and, if configured, CSI-RS.” See ¶ 104.

claim 6, Ng teaches the method of claim 5 (as shown above), wherein measuring of the discovery signal comprises measuring Reference Signal Received Power (RSRP) and Reference Signal Received Quality (RSRQ), based on the CRS or the CSI-RS when the discovery signal further includes the CSI-RS. 
Ng states, “The network can configure UE 116 to detect and measure CSI-RSs from multiple cells that include neighboring cells, such as small cells, eNB 102 and eNB 101, and optionally, one or more serving cells, such as FBS 160 or eNB 103, to generate a signal quality measurement such as RSRP and/or Reference Signal Received Quality (RSRQ) and/or SINR of each cell.” See also ¶ 156. “The measurement results can be, for example, the RSRP/RSRQ.” See ¶ 112.

Referring to claim 7, Ng teaches the method of claim 1 (as shown above), wherein the measurement configuration information further includes one or more information among a measurement period, a measurement gap, and offset information for measurement.
Ng states, “In this option, the DRS timing configuration can also include the timing offset (ms or sub-frame) of the start of CSI-RS sub-frame relative to the starting sub-frame of the DRS occasion.” See ¶ 107.

Referring to claim 8, Ng teaches a terminal for measuring a discovery signal (see figure 3), comprising:
Ng teaches, “The UE includes a transceiver configured to receive a discovery reference signal (DRS) occasion from at least one transmission point. The DRS occasion comprising a set of consecutive DRS sub-frames. The UE also includes processing circuitry configured to: in response to detecting a physical cell identity (PCID) of a Primary Synchronization Signal (PSS)/Secondary Synchronization Signal (SSS)/Cell-Specific Reference Signal (CRS) that is the same as a reference PCID for a configured Channel State Information-Reference Signal (CSI-RS) resource, the processing circuitry attempts to detect or measure the CSI-RS using the timing obtained from the PSS/SSS/CRS…” See Abstract.
a receiver that receives the discovery signal including a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Cell specific Reference Signal (CRS) from a Secondary Cell (SCell) in a deactivated state, receives, from a base station that has formed a Radio Resource Control (RRC) connection, a measurement configuration information associated with a discovery signal and information on a duration of transmitting the discovery signal in the deactivated state of the SCell; and
Ng teaches the terminal comprises a receiver (see item 310 in figure 3) that receives a discovery signal occasion (i.e. a discovery signal). Ng discloses, “The UE includes a transceiver configured to receive a discovery reference signal (DRS) occasion from at least one transmission point.” See ¶ 4. Ng further teaches, “A discovery reference signal (DRS) occasion 500 of a cell or TP is defined as a set of consecutive DRS sub-frames (N sub-frames), transmitted periodically by eNB 103 or FBS 160, where each DRS sub-frame contains at least one of: PSS, SSS, CRS and, if configured, CSI-RS.” See ¶ 104. Ng also teaches the discovery signal may be sent from a secondary cell (Scell) in a deactivated state. Ng discloses, “Certain embodiments provide, for all methods of CSI-RS detection configuration, support for on-demand measurement report request to allow the network the flexibility to obtain an up-to-date measurement report in a timely manner, such as for deciding if a cell that has been in dormant state, but is still transmitting the discovery signal, should be turned on or not.” See ¶ 150. Ng also teaches, “Embodiments of the present disclosure enhance cell detection, load shifting between cells, and dual connectivity Scell activation/deactivation.” See ¶ 218.
a control unit circuitry that measures the discovery signal from the SCell in the deactivated state,
Ng teaches a control unit (see item 340 in figure 3) that, “is also capable of executing other processes and programs resident in the memory 360, such as operations for measurement and discovery for LTE Advanced signals…” See ¶ 95. Ng also teaches the UE comprises circuitry for measuring received discovery signal based on a reference discovery signal. Ng discloses, “The UE also includes processing circuitry. The processing circuitry is configured to: …perform DRS measurement according to the DRS configuration information to determine a reference signal received power (RSRP) of the at least one transmission point, and transmit, via the transceiver, a report of the DRS measurement.” See ¶ 4.
wherein the measurement configuration information is received before the discovery signal is received,
Ng teaches the configuration information is received and then the measurements are performed according to the configuration information. See ¶ 4. Ng states, “The processing circuitry is configured to: receive DRS configuration information… …perform DRS measurement according to the DRS configuration information…”.
wherein the CRS is received only in a predetermined number of continuous subframes including a subframe in which the PSS and SSS are transmitted, 
Ng teaches the CRS in predetermined continuous locations including a subframe with PSS and SSS. See figure 7 noting the subframe diagrams from Cell/TP 2 in the bottom figure. Ng also teaches, “In another option, the eNB 103 transmits the CRS and, if configured, the CSI-RS, in multiple sub-frames of a DRS occasion, such as 5 ms or 6 ms of consecutive sub-frames (in the DRS occasion 710 in FIG. 7 for FDD and in the DRS occasion 810 in FIG. 8 for TDD).”
wherein predetermined number of continuous subframes is configured to be equal to or smaller than five, but more than one, and 
Ng teaches the CRS in predetermined 5ms of continuous subframes which in LTE would equal 5 subframes. See figure 7 noting the subframe diagrams from Cell/TP 2 in the bottom figure. Ng also teaches, “In another option, the eNB 103 transmits the CRS and, if configured, the CSI-RS, in multiple sub-frames of a DRS occasion, such as 5 ms or 6 ms of consecutive sub-frames (in the DRS occasion 710 in FIG. 7 for FDD and in the DRS occasion 810 in FIG. 8 for TDD).”
wherein the information on the duration of transmitting the discovery signal in the deactivated state of the SCell includes a number of subframes during which the discovery signal will be transmitted in the deactivated state of the SCell. 
Ng discloses the information on the duration of transmitting the discovery signal include the number of subframes during which the discovery signal has been transmitted. Ng teaches, “For example, a DRS configuration can include information such as: 1) the starting sub-frame of DRS occasions and duration of DRS occasions (e.g. 1, 2,…, 5 ms or sub-frames)…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Koorapaty et al. (U.S. Patent No. 10,091,774 hereinafter “Koorapaty” which claims priority to provisional application 61/933,595 hereinafter “the ‘595 provisional).

Referring to claim 4, Ng teaches the method of claim 1 as shown above, and further teaches the discovery signal is received with a period of T, however Ng does not appear to provide any specific values of T.
Koorapaty teaches, in an analogous system, a UE receiving a discovery signal from a eNB every 40 milliseconds or a period of an even multiple of 40 milliseconds. Koorapaty teaches, “The discovery burst comprises N subframes occurring with a periodicity of once every M subframes, where N is greater than or equal to 1… …In certain embodiments, N is less than or equal to 5 subframes and M is greater than or equal to 10 subframes. As an example, M is one of 40, 80, or 160 subframes.” Note 40 subframes has a duration of 40ms in LTE systems. See Koorapaty lines 43-52 of column 1. See also lines 21-28 of the ‘595 provisional.
Koorapaty is analogous to the claimed invention as both are directed toward discovery signals in LTE systems. Koorapaty is 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the ‘304 Application to combine Ng, which teaches receiving discovery signals with a variable periodicity, with Koorapaty which also teaches receiving discovery signals with a variable periodicity but also suggests specific values including 40, 80, or 160 ms for the periodicity. One of ordinary skill would have been motivated to combine the teachings in order to practically implement the discovery procedure of Ng with real values as suggested by Koorapaty.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents are cited to further show the state of the art as it pertains to the Applicant’s invention:
U.S. Patent No. 9,391,750 to Zhu et al. teaches a system comprising small cells that have an OFF state and transmit discovery signals at a predetermined periodicity. The discovery signals may comprise PSS/SSS or a CRS.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         
/M.F/Supervisory Patent Examiner, Art Unit 3992